I agree with Judge Arthur in his special concurrence, but am disposed to doubt the validity of the statute (Chapter 189, Acts of the Fortieth General Assembly), in so far as it attempts to confer power upon the superintendent of banks to liquidate insolvent banks independently of the courts. If this is the import of the majority opinion, it seems to me that it is an attempt to confer judicial power on a purely administrative officer; but, as this viewpoint is not urged in argument, I wish to note it, to the end that, should the question be brought before us in the future, I do not wish to be held committed on that question by the majority opinion herein. Otherwise, I concur in the majority opinion.
STEVENS, J., being disqualified, takes no part in this decision.
De GRAFF, J., takes no part in this decision.